                                                                      ! I L.c J
                                                              u.^uisirticrcoiii^i
                                                                  o>AVAiJi'iAH DIV.
               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA        2020 1^^6 20 PM 3:|2
                            SAVANNAH DIVISION

                                                           CLERfU_^
THE UNITED STATES OF AMERICA,                                  SO.DIST. OF GA.
on behalf of and for the use of
STAN WEAVER AND COMPANY,


        Plaintiff,

V.                                           CASE NO. CV419-329


FIRST     INFINITY     CONSTRUCTION,
INC., and UNITED STATES         FIRE
INSURANCE COMPANY,

        Defendants.




                                ORDER


     Before the Court is Plaintiff s Notice of Voluntary Dismissal

of Complaint With Prejudice. (Doc. 8.) Pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(i), a plaintiff may dismiss an action

by filing ^'a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment." As requested

by Plaintiff, this action is DISMISSED WITH PREJUDICE. Each party

shall bear its own costs and attorneys' fees. The Clerk of Court

is DIRECTED to close this case.


     SO ORDERED this          day of February 2020.




                                  WILLIAM T. MOORE,^JR.
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN   DISTRICT OF GEORGIA
